UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4013


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHANDRA PADGETT,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:14-cr-00167-JFA-1)


Submitted: May 25, 2017                                           Decided: May 31, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chandra Padgett, Appellant Pro Se. Tommie DeWayne Pearson, Anne Hunter Young,
Assistant United States Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chandra Padgett seeks to appeal the district court’s order granting the

Government’s motion in her criminal case. Our review of the district court’s order is

governed by 18 U.S.C. § 3742(a) (2012). United States v. Davis, 679 F.3d 190, 193 (4th

Cir. 2012). While the statute gives us “jurisdiction to hear challenges to the lawfulness of

the method used by the district court in making its sentencing decision,” we lack

“jurisdiction to review any part of a discretionary sentencing decision.” Id. at 194.

Because the sole issue Padgett raises on appeal challenges the district court’s

discretionary sentencing decision, we dismiss this appeal for lack of jurisdiction. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                               DISMISSED




                                             2